COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-422-CV
 
THOMAS
MCBARRON                                                          APPELLANT
 
                                                   V.
 
BRANDI
POPE, CW TELEVISION NETWORK,                              APPELLEES
NBC UNIVERSAL INC.,
MAURICE POVICH, 
AND MOPO PRODUCTIONS INC.
                                               ----------
            FROM
THE 67TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AStipulation
to Dismiss Appeal@ filed by appellant Thomas
McBarron and appellees Maurice R. Povich and MoPo Productions, Inc.  In accordance with the agreement signed by
the parties, we dismiss appellant=s appeal
against Maurice R. Povich and MoPo Productions, Inc.  See Tex. R. App. P. 42.1(a)(2),
43.2(f).
Furthermore, because these parties have agreed to
dismiss this appeal, we dismiss as moot appellees Maurice R. Povich and MoPo
Productions, Inc.=s motion to dismiss the appeal
filed January 2, 2009.




Finally, appellant also requests dismissal of his
appeal as to all other parties.  We
therefore dismiss the appeal in its entirety. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
 
PER CURIAM
 
PANEL:  MCCOY, J.; CAYCE, C.J.; and MEIER, J.  
 
DELIVERED:  March 12, 2009  




[1]See Tex. R. App. P. 47.4.